Interim Decision # 1532

Master oF Auvanez
In Deportation Proceedings
: A-19584901
Decided by Board December 1, 1966

Au alley'e appeal in deportation proceedings from an ordor of the spoulal
Inquiry officer granting the only relief for which she applied and for which
eligible (voluntary departure), was summarily dismissed and oral argument
in connection therewith denied by the Board of Immigration Appeals pur:
suant to @ ORR 21 (A) (In)

Cuance:
Order: Act of 1952—Section 241(a) (2) [BUSC 3251] —Nonimmigrant (ex-
change student)—remained longer.

This caso is before us on appedl from a speci inquiry offcer's
order of November 10, 1965, grant ts request for
voluritary departure, but’ providing for ene portation from the
United States to the Philippines on the charge contained in the order
to show cause in the event of her failure to so depart.. The request
for oral urguuent un the appeal will be denied and the appeal

The record relates to a female alien, a native and citizen of the
Philippines, who last entered the United States on or about Septem-
ber 20, 1959. She was then admitted as a nonimmigrant exchange |
student. She was thereafter authorized to remain in the United
States in that status until March 26, 1965. She has remained here
since that date without authority.

The foregoing establishes the respondent’s deportability on the
charge contained in the order to show cause. This was conceded in
the course of the heuring before the speciul inquiry officer, when the
respondent was represented by counsel (p. 1). It is unchallenged
here.

‘Tho only relicf requocted of the special inquiry afficar was vahin-
tary departure. He honored that request, and the record before us

417
Thiterim Decision #1582 }

supports his action in this respect. Further comment ou Uke puint
Briefly, by way of summary, deportability inthis case is estab-
lichod and conceded’ ‘Tha respondent applied for and was granted

the only relief available to her in the premises, to wit: voluntary
departure. The sole reason given for the taking of this appeal is

‘that the respondent desires a stey of deportation until “after she

has taken the Board examinations to be held on February 9, 1966.”
This,-however, is a matter properly for the consideration of the ap-
propriate District Director of the Immigration and Naturalization
Service, not. this Board. : :
8 CFR 8.1(d) (1-2) provides that, notwithstanding the provisions
of paragraph (e) of this section, the Board may deny oral argument
concerning, and summarily dismiss, any appesl in any deportation
proceeding undir Purt 242 of this Ohapter in any caso in which (i)
the party concerned failé to specify the reasons for his appeal on
Form J-200A (Notice of Appeal), (ii) the only reason specified by

~ -the party concerned for his appeal involves o finding of fact or 2

conclusion of law which was conceded by him at hearing, or

* (iii) the appealis from an order that granted the party ‘voncerned

the relief which he requested. Under the foregoing circumstances,

it is clear that the respondents cnso falls squarely within’ this

regulation. . i.
‘ORDER: It is ordered that oral argument be denied.

* It és further ordered that the appeal-from thé order entered by the, °

special inquiry officer on November 10, 1965, be and the same 1s here

by dismissed, i+ .-.-

418
